Citation Nr: 0201128	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  01-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of the veteran's death.


REPRESENTATION

Claimant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.  The veteran died in May 1993; the claimant is his 
widow.

This case comes the Board of Veterans' Appeals (Board) on 
appeal from March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for cause of death.


FINDINGS OF FACT

1.  The Board denied service connection for cause of the 
veteran's death in a February 1997 decision.  The claimant 
did not appeal this case to the United States Court of 
Appeals for Veterans Claims, thus this decision is final.

2.  The evidence submitted since the February 1997 Board 
decision does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, or by itself or when compared with evidence 
previously assembled is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for the cause of the veteran's death. 


CONCLUSIONS OF LAW

1.  The February 1997 Board decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 20.1100 
(2001).  

2.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 5103A, 
5103, 5108  (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death was 
denied by the RO in July 1993 and the claimant appealed.  In 
February 1997, the Board denied the  claim for service 
connection for the cause of the veteran's death.  The 
claimant was furnished with notice of appellate rights and 
procedures, but she did not appeal this decision.  In 
February 2001, the claimant petitioned to reopen her claim.

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2001).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when 
determining whether the evidence is new and material, the VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); and if the claim is reopened, the VA must determine 
whether the VA's duty to assist under has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).  

Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury, disability, or 
death.  Hodge,155 F.3d at 1363.

As an aside, the Board notes that the regulations were also 
recently amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore not applicable in this case as this claim 
to reopen was filed in February 2001.  

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
RO determined that new and material evidence has not been 
submitted to reopen the claim for service connection for 
cause of the veteran's death as previously denied by the 
Board in February 1997.  The Board agrees with the RO's 
decision.

The Board initially denied service connection for the cause 
of the veteran's death in February 1997.  At that time, the 
evidence included the veteran's service medical records, VA 
examinations in August 1987, VA and private medical records 
from 1987 to 1993, the veteran's May 1993 death certificate, 
and statements and testimony of the claimant.  Service 
medical records reveal that the veteran was wounded in the 
right neck, shoulder, and arm in May 1945.  VA medical 
records including August 1987 VA examination showing that the 
veteran reported trouble swallowing, choking episodes, and 
food getting lodged in his throat due to the incomplete 
paralysis of hypoglossal nerve.  Private medical records from 
1992 to 1993 show treatment for coronary artery disease and 
congestive heart failure.

The death certificate shows that the veteran died in May 1993 
of cardiopulmonary arrest due to arrhythmia and coronary 
artery disease.  At the time of his death, the veteran was 
service-connected for favorable ankylosis of the right 
shoulder, evaluated as 40 percent disabling; severe 
incomplete paralysis of the hypoglossal nerve, evaluated as 
30 percent disabling; and moderately disfiguring scar of the 
chin and neck, evaluated as 10 percent disabling.  The 
claimant, in statements and at a RO hearing, contended that 
the veteran had increasing difficulty swallowing and choked 
more often in the years prior to his death, that the veteran 
was eating a sandwich at the time of his death, and that it 
was her belief that his service-connected incomplete 
paralysis of hypoglossal nerve contributed to his death.

The RO, in a July 1993 rating decision, denied entitlement to 
service connection for the cause of the veteran's death.  The 
claimant disagreed with this determination and appealed the 
case to the Board.  In a February 1997 decision, the Board 
denied entitlement to service connection for cause of the 
veteran's death.  The claimant did not appeal the case to the 
Court.  Thus, the Board's February 1997 decision is final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence submitted in support of the February 2001 petition 
to reopen consists of VA medical records and examinations 
from 1987 to 1988, copy of a medical article on tongue 
problems from the Internet, and statements of the claimant.  
The Board finds that the VA medical records and examinations 
from 1987 to 1988 were of record at the time of the previous 
decision and are simply duplicative.  

With respect to the claimant's argument that the medical 
article supports her contentions, the Board finds that this 
evidence is not new and material.  The medical article sets 
forth the problems that may cause tongue difficulties, which 
include the paralysis of the nerve and swallowing 
difficulties.  However, the medical article does not serve to 
verify the theory advanced, i.e., that the veteran's tongue 
difficulties contributed to his death.  Moreover, this 
article is written in general terms and does not concern the 
veteran's particular medical condition, and there is no 
indication that the veteran was involved in the medical 
study.  See e.g., Marciniak v. Brown, 10 Vet. App. 198 
(1997).  The article has been offered for the purpose of 
providing support to the claimant's theory and opinions, but 
the fact is that it does not bear directly and substantially 
to the specific claim under consideration.  Therefore, the 
article cannot be regarded as new and material evidence 
pertinent to the claim.  In other words, the article is not 
so significant that it must be considered to fairly decide 
the merits of the claim. 

Finally, the Board has considered the personal statements of 
the claimant.  The Board notes that the claimant is competent 
to report that on which she has personal knowledge, that is 
what comes to her through her senses.  See Layno v.  Brown, 6 
Vet. App. 465, 470 (1994).  However, there is no 
documentation of record indicating that the claimant has the 
necessary medical training and/or expertise to diagnose or to 
render competent medical opinion on the severity of a medical 
condition.  Thus, attempts to do so do not qualify as 
material evidence and, consequently, they are insufficient to 
reopen this claim.  See Pollard v. Brown, 6 Vet. App. 11  
(1993) (pursuant to Espiritu v. Derwinski, in service held to 
be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (1991)).  
See too Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).  More importantly, the 
claimant's contentions are duplicative of those previously 
made to the RO and the Board.  Thus, this evidence is not 
new.  

Upon final review, the Board finds that the evidence 
submitted provides the same information and conclusions 
previously considered by the Board, and accordingly, are all 
cumulative of medical evidence of record at the time of the 
February 1997 Board decision.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Thus, the Board finds that none of the 
evidence submitted since the February 1997 Board decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that the 
claimant has not submitted new and material evidence 
sufficient to reopen the claim for service connection for the 
cause of the veteran's death.

VCAA considerations

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

With respect to new and material evidence claims, a portion 
of section 5103A of the VCAA, which pertains to the duty to 
assist claimants, states that "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  The Board has conducted a complete and 
thorough review of the claims folder.  As the Board has found 
that new and material evidence has not been presented in this 
claim and that all pertinent evidence has been associated 
with the claims folder as regards this claim, further 
assistance on the part of the VA is not warranted.  In 
addition, by virtue of the March 2001 decision, an August 
2001 statement of the case, and an August 2001 VCAA letter, 
the claimant was notified of the information necessary to 
substantiate this claim.  Accordingly, the Board finds that 
duty to assist and notify as set forth by the VCAA was 
satisfied in this case.


ORDER

The claimant's petition to reopen her claim for service 
connection for the cause of the veteran's death is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

